DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 and 05/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “HEAD-MOUNTED DISPLAY,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hiraide (US 20140232619 A1).
Regarding claim 1, Hiraide teaches a head-mounted display (Fig. 1-10) comprising: a frame (104 and/or 107) worn on a head of an observer; an image display apparatus that is connected to a central part of the frame (104 and/or 107) in a left-right direction and that includes an image forming apparatus (105, 205); and an optical member (101, 201) that is connected to the image forming apparatus (105, 205) and arranged in front of left and right eyes of the observer; and a rotation restricting unit (107s, 107P, and/or 107q) that is arranged opposite to, across a predetermined gap in a front-rear direction, one of the optical member (101, 201) and an extended part (10n, 10p, and/or 10q) that extends from the optical member (101, 201).
Regarding claim 2, Hiraide further teaches the rotation restricting unit (107s, 107P, and/or 107q) is arranged opposite to a face of the observer relative to at least one of the optical member (101, 201) and the extended part (10n, 10p, and/or 10q).
Regarding claim 3, Hiraide further teaches the image display apparatus includes a reinforcing member (107) that is joined to the central part of the optical member (101, 201), and the rotation restricting unit (107s, 107P, and/or 107q) is a part of the reinforcing member (107).
Regarding claim 4, Hiraide further teaches a part of the optical member (101, 201) is disposed inside a groove portion (107s, 107P, and/or 107q) that is formed in the reinforcing member (107), and the rotation restricting unit (107s, 107P, and/or 107q) is a side surface of the groove portion (107s, 107P, and/or 107q).

Regarding claim 6, Hiraide further teaches the rotation restricting unit (107s, 107P, and/or 107q) is a rib formed on the frame (104 and/or 107).
Regarding claim 7, Hiraide further teaches when the optical member (101, 201) rotates about the central part, the rotation restricting unit (107s, 107P, and/or 107q) and one of the optical member (101, 201) and the extended part (10n, 10p, and/or 10q) arranged opposite to each other come into contact with each other.
Regarding claim 8, Hiraide further teaches an up-down movement restricting unit (39x, 61x) that restricts a relative movement range of the rotation restricting unit (107s, 107P, and/or 107q) and one of the optical member (101, 201) and the extended part (10n, 10p, and/or 10q) in a vertical direction, in cooperation with at least one of a left side and a right side sandwiching a central part of the image display apparatus in a left-right direction.
Regarding claim 9, Hiraide further teaches the image display apparatus includes a reinforcing member (107) that is joined to the central part of the optical member (101, 201), a part of the optical member (101, 201) is disposed inside a groove portion (107s, 107P, and/or 107q) that is formed in the reinforcing member (107), the rotation restricting unit (107s, 107P, and/or 107q) is a side surface of the groove portion (107s, 107P, and/or 107q), and the up-down movement restricting unit (39x, 61x) includes an engaging groove (61x) that is formed on one of the reinforcing member (107) and the image forming apparatus (105, 205), and an engaging protrusion (39x) that is formed on the other one of the reinforcing member (107) and the image forming apparatus (105, 205).

Regarding claim 11, Hiraide further teaches the optical member (101, 201) includes a light guide plate (10).
Regarding claim 12, Hiraide further teaches the optical member (101, 201) includes an optical reflection plate (10).
Regarding claim 13, Hiraide further teaches the optical member (101, 201) includes an optical transmission plate (10).
Regarding claim 14, Hiraide further teaches the optical member (101, 201) includes a lens (10).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20180052327 A1, US 9746674 B2, US 9557567 B2, US 20150185477 A1, US 20150185481 A1, US 20140340285 A1, US 20140327602 A1, US 20140327603 A1, US 20140307315 A1, US 20140307315 A1, US 20140139927 A1, US 20120200936 A1, US 20120200935 A1, US 20120200934 A1, US 20120200936 A1, US 20120200787 A1, US 20120200477 A1, US 20090268287 A1, US 20090257019 A1, and US 20080186445 A1, disclose frames with grooves to hold the optical elements of an AR device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882